Sanders, J.,
concurring:
I concur in the order.
Rehearings are not granted as a matter of right, and should not be allowed for the purpose of reargument, unless there is a reasonable probability that the court may have arrived at an erroneous conclusion, or overlooked some important question, which was necessary to be discussed in order to arrive at a full and proper understanding of the case. State v. Woodbury, 17 Nev. 337, 30 Pac. 1006; Twaddle v. Winters, 29 Nev. 108, 85 Pac. 280, 89 Pac. 289; Pershing Co. v. Humboldt Co., 43 Nev. 78, 181 Pac. 960, 183 Pac. 314; Parks v. W. U. T. Co., 45 Nev. 411, 197 Pac. 580, 204 Pac. 884. A fortiori, a response to a petition for rehearing is not for the purpose of answering rearguments or criticisms of the decision sought to be reviewed. In the instant case the point urged for rehearing was strongly pressed in the briefs and oral argument of the petitioner on *258the former hearing; in fact, it was the controlling question in the case from the petitioner’s view-point. The petition to reopen the case for reargument of the point fails to convince me that the question is worthy of further consideration. The jury, upon the consideration of all the facts and circumstances under which Reinhart’s services were rendered, was as capable of determining the issue of the reasonable value of his services as were the witnesses Tilden and 'Allen, whose testimony was wholly incompetent, irrelevant, and immaterial. It is stated in the opinion that:
“Under the admitted and undisputed testimony relative to that question [value], the jury might have returned a verdict for a larger sum.”
Counsel seize upon this expression for an excuse to again argue that the testimony of Tilden and Allen, admittedly illegal, was of itself sufficient to warrant a reversal in this case. It is probable that, had the word “could” been used, instead of the word “might,” in this sentence, there would have been no room for the argument now directed against the opinion. I see no occasion for resorting to argument to support the opinion. It leads nowhere, and neither strengthens nor detracts from the opinion.